 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MICHAEL-JOHN FREDERICK MAIER,

 9                              Plaintiff,                  CASE NO. C19-2007 RSM-BAT

10           v.                                             ORDER OF DISMISSAL

11   SNOHOMISH COUNTY CORRECTIONS,
     et al.,
12
                                Defendants.
13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     The case is dismissed with prejudice and the IFP application is stricken as moot.

19          (3)     The Clerk is directed to send copies of this Order to the parties.

20          Dated this 30 day of December, 2019.

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE




     ORDER OF DISMISSAL - 1
